United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
MEDICAL CENTER, Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1728
Issued: December 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2015 appellant filed a timely appeal from a June 8, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a right shoulder injury
causally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the June 8, 2015 decision. Because the
Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final merit decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57
ECAB 126 (2005).

FACTUAL HISTORY
On April 3, 2015 appellant, then a 59-year-old medical support assistant, filed an
occupational disease claim (Form CA-2) alleging that she developed a right shoulder injury as a
result of moving boxes around the office over the course of a week. She became aware of her
condition and of its relationship to her employment on March 12, 2015.
By letter dated April 15, 2015, OWCP advised appellant of the evidence needed to
establish her claim. It requested that she submit a comprehensive medical report from an
attending physician, including dates of examination and treatment, a description of symptoms,
results of examinations and tests, diagnoses, the clinical course of treatment provided with the
effects of such treatment, a description of specific employment factors given to her by a
physician, and a physician’s opinion supported by a medical explanation as to whether her workrelated exposure resulted in the specific condition that had been diagnosed. OWCP afforded
appellant 30 days to submit additional evidence and to respond to its inquiries. It requested that
she clarify whether she was claiming a traumatic injury or an occupational disease.
Appellant submitted reports signed by physician assistants and nurses dated April 14 and
24, 2015. She also submitted duty status reports signed by a physician assistant.
In a report dated May 14, 2015, Dr. Michael S. Chang, a Board-certified radiologist,
interpreted the results of a magnetic resonance imaging (MRI) scan of appellant’s right shoulder.
He diagnosed a suspected focal full-thickness tear of the anterior distal supraspinatus, and a
partial tear of the distal subscapularis. Dr. Chang also noted probable mild adhesive capitulitis.
In a report dated May 20, 2015, Dr. James Miller, a Board-certified orthopedist,
diagnosed right rotator cuff tear. Reviewing appellant’s history of injury, he stated, “She has
been having problems for several months with her right shoulder. [Appellant] noticed it after she
was doing a lot of heavy lifting and overhead lifting at work. She works at Madigan in the
orthotics department and had to move some heavier boxes.”
By decision dated June 8, 2015, OWCP denied appellant’s claim for compensation. It
found that the medical evidence failed to establish that her condition was caused or aggravated
by factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

2

employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.5 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment, nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.9

3

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Michael E. Smith, 50 ECAB 313, 315 (1999).

5

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

6

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

8

Leslie C. Moore, 52 ECAB 132, 134 (2000).

9

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

3

ANALYSIS
OWCP accepted that appellant was a federal civilian employee who filed a timely claim;
that the employment factors occurred as alleged; that a medical condition had been diagnosed;
and that she was within the performance of duty. It denied her claim because she had failed to
submit medical evidence to establish that her right shoulder condition was caused or aggravated
by factors of her federal employment. The Board finds that appellant has not met her burden of
proof to establish that her condition is causally related to duties of her federal employment.
Appellant submitted a series of medical documents that were signed only by nurses and
physician’s assistants. Nurses and physician assistants do not qualify as physicians under FECA
and, therefore, their reports do not qualify as probative medical evidence supportive of a claim
for federal workers’ compensation.10
Dr. Chang reported on May 14, 2015 that an MRI scan of appellant’s right shoulder
revealed full-thickness tear of the anterior distal supraspinatus, partial tear of the distal
subscapularis, and probable mild adhesive capsulitis. He did not, however, offer any opinion
regarding the cause of these conditions. The Board has held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.11
Dr. Miller diagnosed appellant with a right rotator cuff tear, stating, “She has been having
problems for several months with her right shoulder. [Appellant] noticed it after she was doing a
lot of heavy lifting and overhead lifting at work. She works at Madigan in the orthotics
department and had to move some heavier boxes.”
Dr. Miller’s May 20, 2015 report establishes the presence or existence of appellant’s right
shoulder condition, but it does not offer an opinion regarding the cause of this condition. He
merely reported the history of injury as related to him by appellant without offering his own
rationalized medical opinion as to its provenance.12 An opinion from a physician on causal
relationship is still insufficient to establish the claim if it does not explain how the particular
work duties caused or aggravated a diagnosed condition.13
As appellant has not submitted any rationalized medical evidence to support her
allegation that her right shoulder injury was caused by duties of her federal employment, she has
not met her burden of proof to establish a claim.

10

See 5 U.S.C. § 8101(2); M.B., Docket No. 12-1695 (issued January 29, 2013) (regarding nurses); Lyle E.
Dayberry, 49 ECAB 369, 372 (1998) (regarding physician assistants).
11

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

D.D., Docket No. 15-291 (May 22, 2015).

13

Id.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right
shoulder injury causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 3, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

